DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are pending and examined on the merits herein.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in paragraph [0049]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Duplicate Claim Warning
Applicant is advised that should claim 13 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the instant case, both claims are directed to tomato plants defined by the same morphological and physiological characteristics unique to the deposit corresponding to NCIMB Accession No. 43551.
Claim Objections
Claim 28 is objected to because of the following informalities: The comma at line 2 should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-8, 14-18, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 raise issues of indefiniteness in its use of term “capable” because it is unclear if the scope of the claim actually requires the specific characteristic. 
Claims 5 and 7 raise issues of indefiniteness in their use of term “suitable” because it is unclear if the scope of the claim actually requires the specific characteristics. Moreover, the specification does not provide any specific or limiting definition as to what would constitute a plant part being “suitable” for sexual reproduction. This ground of rejection is also applied to dependent claims 6 and 8.
Claim 14 appears to be directed to a progeny of the deposited variety. However, the claim then links the progeny plant to the deposit at lines 1-2. This raises issues of indefiniteness because the deposit corresponding to NCIMB Accession No. 43551 does not comprise seeds of any progeny plants. This ground of rejection is also applied to dependent claims 15-16.
Claim 17 is drawn to a method of producing an inbred plant. The claim raises issues of indefiniteness because each step contemplated by the method encompasses outcrossing the claimed hybrid with a second genetically distinct plant. As such, the method seems to be producing higher a filial generation (i.e. F2 and beyond) plant, not an inbred plant. This ground of rejection is also applied to the result plant of dependent claim 18

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 14-16, and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2 attempts to further limit the plant of claim 1 by presenting a limitation requiring that the plant is grown from a seed corresponding to deposit accession NCIMB 43551. However, claim 1 is directed to plant defined by a seed corresponding to deposit accession NCIMB 43551. As such, claim 2 does not further limit claim 1. 

Claim 21 attempts to further limit the fruit of claim 20 by reciting the limitation “wherein the fruit is part of a food product.” Simply contemplating that the fruit is part of an undefined food product does not impart a further structural limitation to the fruit itself. Moreover, a processed food product may not comprise the entire fruit. As such, the claim would fail to include all the limitations of claim 20. It is suggested that the claim be amended to a food product comprising the fruit of claim 20. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description
Claims 5, 6, 12-16, and 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 5 and 6 are directed to haploid material (i.e. eggs, pollen, etc.). A skilled artisan would appreciate that haploid material from a hybrid plant generates F2 material due to crossing- over events. There would be a high degree of genotypic and phenotypic variability associated with the unpredictable assortment of traits in the F2. In the instant case, the specification is limited to a description of the deposit and does not describe the genotypic and phenotypic variability encompassed by the claim. 
Claims 12 and 13 are directed to progeny plants that appear to require all of the morphological and physiological characteristics of 72-016 RZ. Initially, it should be noted that 72-016 RZ is hybrid plant produced by a cross between two specific parents. As such, the genetic material linked to the morphological and physiological characteristics of 72-016 RZ come from this specific cross. The broad concept of progeny contemplated by claims 12 and 13 readily encompasses outcrossing with other plants. This would clearly result in higher filial generations. However, except for the deposit, the specification is silent with respect to any description of any higher filial generation plants that retain all of the morphological and physiological characteristics of 72-016 RZ. This ground of rejection is also applied to dependent claims 14-16.
hybrid with genetically distinct plants. As such, the method seems to be producing higher filial generation (i.e. F2 and beyond) plants, not and inbred plant. A skilled artisan would appreciate that there would be a high degree of gene segregation associated with this higher filial generation. As such, the resultant plant could vary dramatically from the deposit in terms of it resultant genotype and phenotype. However, the instant specification is silent with respect to any description of any such plants.
Enablement
Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112. The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public. 
It appears that Applicant intends to deposit seeds for tomato hybrid 72-016 RZ under the terms of the Budapest Treaty at NCIMB. However, there is no indication that the deposit has been made and accepted and the number of seeds deposited is omitted. This point is relevant because, under the Budapest Treaty, there is a requirement that the deposit be tested for viability will meet all of the requirements of 37 C.F.R. §§ 1.801-1.809.
If the deposit is made under the terms of the Budapest Treaty, then a minimum deposit of 2,500 seeds that is made and accepted at NCIMB is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained. 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit, meets the requirements set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
(e) the deposit will be replaced if it should ever become inviable.
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4-6 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,906,712 B2 to Herlaar et al, issued on 15 May 2011.
As discussed in the 35 USC 112 rejections above, claims 4-6 and 20 encompass tomato plants and seeds comprising an undefined degree of genotypic and phenotypic variability relative to 72-016 RZ. As such, the claims are being interpreted to encompass any hybrid tomato plant having at least some of the same morphological and physiological characteristics of 72-016 RZ.
Herlaar et al disclose a hybrid tomato plant having many of the same morphological and physiological characteristics of 72-016 RZ. For example, the plant of Herlaar is characterized by indeterminate growth habit, bipinnate leaf division, small fruit size, circular fruit shape, red fruit color, absence of ribbing at peduncle end, and similar pest and disease resistance. See Table 1 in columns 7-8.
Conclusion
No claims are allowed.
Claim 1-3, 7-19, and 21-28 are free of the prior art, given the failure of the prior art, to teach or suggest a hybrid tomato variety produced by an initial cross of PLT2006M X PLT2005F and wherein said variety comprises all of the morphological and physiological characteristics of 72-016 RZ.
The closest prior art made of record is U.S. Patent 7,906,712 B2 to Herlaar et al, issued on 15 May 2011. Herlaar et al disclose a hybrid tomato plant many of the same morphological and physiological characteristics of 72-016 RZ. For example, the plant of Herlaar is characterized by indeterminate growth habit, bipinnate leaf division, small fruit size, circular fruit shape, red fruit color, absence of ribbing at peduncle end, and similar pest and disease resistance. However, the instant hybrid differs from the prior art in its complete genetic background and at least in its fruit firmness and leaf color intensity. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE A VISONE whose telephone number is (571)270-1047.  The examiner can normally be reached on Monday - Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE A VISONE/Primary Examiner, Art Unit 1663